Citation Nr: 0933831	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill).  


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1996 to 
October 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Thereafter, the appellant's claims 
folder was returned to her local RO in Los Angeles, 
California.

As support for her claim, the veteran testified at a hearing 
before RO personnel in July 2007.  In addition, in May 2009, 
the Veteran also presented testimony at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing) in Los Angeles, California.    


FINDINGS OF FACT

1.  The Veteran first entered on active duty on October 3, 
1996, with a four-year service obligation, and was released 
from service on October 30, 1998, for the convenience of the 
Government due to her pregnancy.  

2.  The Veteran served a total of less than 30 months of her 
four-year obligated period of active duty.

3.  The Veteran was not discharged or released from her 
period of active duty on October 30, 1998, because of a 
service-connected disability, a pre-existing medical 
condition not characterized as a disability, for hardship, 
for the convenience of the Government after completing 30 
months of a four-year enlistment, involuntarily for the 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of her own 
willful misconduct, but which interfered with her performance 
of duty.

4.  The Veteran did not serve in the Selected Reserve 
following her initial period of active duty.

5.  The Veteran was not separated involuntarily or pursuant 
to voluntary separation incentives.


CONCLUSION OF LAW

The criteria to establish basic eligibility for entitlement 
to educational assistance benefits under Chapter 30, Title 
38, United States Code have not been met.  38 U.S.C.A. §§ 
3011, 3012, 3018A, 3018B (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 21.1031, 21.1032, 21.7042, 21.7045 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
the present case, the Board acknowledges no VCAA letter was 
sent to the Veteran.  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that VCAA notification procedures do 
not apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice 
was not required in case involving a waiver request).  In the 
present case, specific VCAA notice was not required because 
the applicable regulatory notification procedure was 38 
C.F.R. § 21.1031 (2008) for claims under Chapter 30, not the 
VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for 
educational assistance is incomplete, or if VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(d)."  To that end, the 
Veteran was sufficiently advised in the November 2006 
Statement of the Case (SOC) and January 2008 Supplemental 
Statement of the Case (SSOC).  In fact, in the January 2008 
SSOC, the Veteran was also provided with forms to challenge 
the reason for her separation from service with the 
appropriate service department, if she so desires.  The Board 
adds that the Veteran has been accorded appropriate due 
process.  She has presented argument on her behalf in various 
statements and at two hearings. 

Also, in the present case, the provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOGCPREC 5-2004 (June 23, 2004).  Therefore, the 
Board finds that no further action is necessary under the 
statutory and regulatory duties to notify and assist.  

Governing Law and Regulations

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3012 (West 2002 & Supp. 2009).  A threshold 
requirement for Chapter 30 educational assistance is the 
completion of certain requisite service.  In order to be 
entitled to Chapter 30 educational assistance, an individual 
must first become a member of the Armed Forces or first enter 
active duty as a member of the Armed Forces after June 30, 
1985, and in the case of an individual whose obligated period 
of active duty is three years or more, such as the Veteran 
here, serve at least three continuous years of active duty.  
See 38 U.S.C.A. § 3011(a)(1)(A) (West 2002 & Supp. 2009); 
38 C.F.R. § 21.7042(a)(1)-(2) (2008).

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  Specifically, that individual may 
nevertheless be entitled if she was discharged or released 
from active duty (1) for a service-connected disability; (2) 
for a nonservice-connected pre-existing medical condition; 
(3) for hardship (discharge or release under 10 U.S.C.A. 
§ 1173); (4) for a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty (5) for the convenience 
of the Government after serving 30 months of an at least 
three-year enlistment; (6) or involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  38 U.S.C.A. 
§ 3011(a)(1)(A) (ii); 38 C.F.R. § 21.7042(a).  

Pertinent Facts

According to her DD Form 214, the Veteran served on active 
duty from October 3, 1996 to October 30, 1998 (24 months and 
28 days), and was discharged under separation code "MDF" 
(i.e., pregnancy).  This discharge was under Army Regulation 
(AR) 635-200, Chapter 8.  Chapter 8 of AR 635-200 covers 
separation due to pregnancy.  See Department of the Army, AR 
635-200, "Active Duty Enlisted Administrative Separations," 
Chapter 8 (December 2003).  Also on file is an October 2005 
computerized data printout from the Department of Defense 
(DOD) which indicates the Veteran originally enlisted in 
October 1996 for a term of four years, and that her pay 
reduction amount was $1,200.  This DOD printout also confirms 
she was discharged for COG (the convenience of the 
Government).  Her service was characterized as honorable.  
The portions of the DOD data printout that describe any 
Selective Reserve enlistment obligation are blank. 

Analysis

The Veteran seeks Chapter 30 educational assistance benefits 
under the Montgomery GI Bill (MGIB).  The Veteran argues that 
she is eligible for Chapter 30 educational assistance 
benefits because she paid the full amount she was required to 
pay for twelve months in service ($100.00 per month for first 
year of service), as well as completing her basic training.  
Since she paid into these benefits, she contends she is 
entitled to them.  She believes she is being unfairly 
penalized due to her in-service pregnancy.  She alleges that 
the military did not advise her that her early discharge 
prior to completing three years of service would affect her 
eligibility for educational benefits under the MGIB.  She 
believes she would have fulfilled a three year service 
obligation had she known the correct facts at that time.  In 
short, prior to separation, she says she was provided 
incorrect advice from the military with regard to her 
potential post-service VA educational benefits.  She is 
presently seeking Chapter 30 educational benefits to study 
nursing.  See February 2006 Notice of Disagreement (NOD); 
September 2006 statement; January 2007 Substantive Appeal; 
and July 2007 and May 2009 hearing transcripts.    

In this case, the evidence indicates that the Veteran first 
entered on active duty in October 1996, subsequent to June 
30, 1985, thereby satisfying the first requirement of 38 
U.S.C.A. § 3011.  However, she has not satisfied the second 
requirement, since her DD Form 214 and the October 2005 
computerized DOD data report confirm that she served for only 
24 months and 28 days, which is less than three years.  She 
originally enlisted for a term of four years.  Accordingly, 
she does not meet the initial requirements under the cited 
provisions for Chapter 30 educational benefits.  See 38 
U.S.C.A. § 3011(a)(1)(A) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 21.7042(a)(1)-(2) (2008).

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  Regardless, she also does not 
meet any of these exceptions listed under 38 U.S.C.A. 
§ 3011(a)(1)(A)(ii) and 38 C.F.R. § 21.7042(a).  That is, the 
evidence does not satisfy the aforementioned criteria as the 
DD Form 214 notes that the Veteran was separated honorably 
from active service from October 1996 to October 1998 due to 
her pregnancy.  An October 2005 DOD printout explains that 
her reason for separation was for the convenience of the 
Government.  As noted previously, the Veteran enlisted for a 
four-year period of service, but served only 24 months and 28 
days before being released from service in October 1998.  She 
did not meet the 30 month requirement.  There is no 
indication that she was released from service on account of 
any medical condition or for hardship.  She mentioned at the 
Travel Board hearing that she should have been service-
connected for a right knee disorder; however, there is 
indication from the service department she was discharged for 
any service-connected disorder.  In addition, her pregnancy 
does not constitute a hardship under 10 U.S.C.A. § 1173.  
Further, no service department document of record refers to 
her pregnancy as a physical or mental condition interfering 
with the individual's performance of duty.  See VA Manual 
M22-4, Part 5, chapter 3, para. 3.04 (Feb. 6, 1995).  
Although there was a discussion at the Travel Board hearing 
about securing the Veteran's 201 file (service personnel 
records), the Board concludes this is not necessary since the 
DD Form 214 and the October 2005 DOD printout are clear as to 
the reason for her discharge, as well as the duration of her 
active duty service. 

In light of the foregoing, the Veteran clearly is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3011(a)(1)(A), as she did not serve at least three years of 
continuous active service, and she was not discharged for a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government after serving 30 months of a three-year 
enlistment, involuntarily for the convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct, 
but which interfered with her performance of duty.  Rather, 
she was discharged for the convenience of the Government due 
to her pregnancy after serving only 24 months and 28 days of 
a four-year enlistment.  VA is bound by the findings of the 
service department with respect to the type or classification 
of a service member's military service and discharge there 
from.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  
Therefore, the Board is not at liberty to change the service 
department's determination.  The Veteran was advised in the 
January 2008 SSOC that if she disagreed with the reason for 
separation (pregnancy), her remedy was to appeal to the 
service department by way of a DD Form 293 and DD Form 149.   
The RO then provided these documents to her. 

An individual like the Veteran, who served at least two years 
of continuous active duty after June 30, 1985, may also be 
eligible for Chapter 30 benefits provided that, thereafter, 
she served at least four continuous years of service in the 
Selected Reserve, beginning within one year of completion of 
the service on active duty described above.  38 U.S.C.A. § 
3012(a)(1)(A); 38 C.F.R. § 21.7042(b).  But in this case, the 
Veteran has not alleged, nor does the record show, that she 
was ever transferred to the Selected Reserve at any time 
following her release from duty in October 1998.  Therefore, 
her eligibility may not be established under these statutory 
and regulatory provisions.

Furthermore, the Board observes that an individual who fails 
to meet the eligibility requirements found in § 21.7042 
nevertheless will be eligible for Chapter 30 educational 
assistance if he or she meets certain requirements in 
38 U.S.C.A. §§ 3018A, 3018B (West 2002 & Supp. 2009); 38 
C.F.R. § 21.7045.  This is eligibility based on involuntary 
separation, voluntary separation, or participation in the 
Post-Vietnam Era Veterans' Educational Assistance Program.  
There is no suggestion in the record, nor does the Veteran 
contend, that this provision is for application. The DOD 
computer printout and the DD Form 214 do not reveal that the 
Veteran was involuntarily separated in October 1998 or that 
she received voluntary separation incentives.  Therefore, she 
does not meet these criteria.   

The Board is cognizant that the Veteran may have been 
misinformed by military personnel regarding her eligibility 
status; however, that fact alone is insufficient to confer 
eligibility under Chapter 30.  In this regard, the Board 
acknowledges that the current version of 38 U.S.C.A. § 
3011(i) requires the Secretary of the Army "to inform any 
member . . . who has not completed that member's obligated 
period of active duty . . . and who indicates the intent to 
be discharged or released from such duty for the convenience 
of the Government of the minimum active duty requirements for 
entitlement to educational assistance under [Chapter 30]."  

However, inasmuch as 38 U.S.C.A. § 3011(i) does not contain 
any remedy for the Secretary's failure to provide the 
required information, it appears that the provision is merely 
hortatory, and cannot be relied upon to establish entitlement 
to benefits outside the parameters otherwise specified in 38 
U.S.C.A. § 3011.  See, e.g., Andrews v. Principi, 351 F.3d 
1134, 1137-38 (Fed. Cir. 2003) (holding that the provisions 
of 38 U.S.C.A. § 7722(b) and (c) - which direct VA to 
distribute information pertaining to eligibility for benefits 
are hortatory and cannot be relied upon to establish an 
effective date earlier than that otherwise permitted by 
statute).  More to the point, the Court has held that Chapter 
30 benefits cannot be awarded on the basis of the Army's (or 
VA's) failure to provide information pertaining to 
eligibility.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
See also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding 
that because the payment of government benefits must be 
authorized by statute, the fact that a Veteran may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits).  In 
other words, even if the Veteran was misinformed, the Board 
is without legal authority to grant her claim on that basis.  

To the extent that the Veteran asserts that she paid $1,200 
during her active duty service in total in order to 
participate in future VA educational programs, the applicable 
law governing the reduction of basic pay to establish 
educational assistance specifies that the basic pay of any 
individual shall be reduced by $100 for each of the first 12 
months that such individual is entitled to such pay, and that 
any amounts by which the basic pay of an individual is 
reduced shall revert to the Treasury and shall not be 
considered to have been received or to be within the control 
of any such individual.  38 U.S.C.A. § 3011(b); OPM v. 
Richmond, 496 U.S. 414, 424 (1990) (holding that the payments 
of money from the Federal Treasury are limited to those 
authorized by statute).

In an advisory opinion from the VA's Office of General 
Counsel dated February 23, 1993, the General Counsel 
indicated that, where an individual did not meet the Chapter 
30 eligibility criteria, the individual was not legally a 
Chapter 30 participant and reduction of his or her basic pay 
was contrary to statutory authority and erroneous.  That 
notwithstanding, according to the General Counsel, VA does 
not have any control over the monies reduced from a Veteran's 
basic pay nor the statutory authority to return that money.  
Instead, each specific branch of the Armed Forces is 
responsible for the restoration of funds.  See O.G.C. 
Advisory 13-93 (Feb. 23, 1993).  Thus, while the Board 
sympathizes with the Veteran, it has no legal authority to 
refund the Veteran's contributions.  Rather, the Veteran is 
advised that she should address this dispute directly to her 
service department, an entity separate from the VA, and 
request a refund there from.

The Board can understand the Veteran's frustration; however, 
the legal criteria governing basic eligibility for Chapter 30 
MGIB educational assistance benefits are specific.  
Unfortunately, there is simply no legal basis to find the 
Veteran eligible for educational assistance benefits under 
the MGIB, as the facts regarding her service are not in 
dispute and determinations of service are binding.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

ORDER

Basic eligibility for VA educational assistance under 38 
U.S.C.A. Chapter 30 is denied.   




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


